Citation Nr: 0937585	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left knee disability, prior to March 
14, 2007.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left knee replacement residuals, 
beginning on May 1, 2008.  

3.  Entitlement to an evaluation in excess of 10 percent 
prior to January 18, 2008, and in excess of 30 percent prior 
to May 28, 2008, for the service-connected right knee 
disability manifested by the residuals of a medial 
meniscectomy.  

4.  Entitlement to an evaluation in excess of 30 percent from 
July 1, 2009, for the service-connected right knee 
replacement residuals.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to April 
1992.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the RO.  

The Veteran in this case was assigned temporary total 
evaluations for the service-connected left and right knee 
disabilities following knee replacement surgeries that took 
place on March 14, 2007 and May 28, 2008.  

Also, in a November 2008 rating decision a 30 percent rating 
was assigned the service-connected right knee disability, 
effective on January 18, 2008.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran provided testimony at a hearing at the RO before 
a Hearing Officer in March 2007.  He also, in July 2009, 
presented testimony at a hearing conducted at the RO before 
the undersigned Veterans Law Judge.  Transcripts of both 
hearings are contained in the claims folder.  

The issues of an increased rating evaluation in excess of 30 
percent for the service-connected left knee replacement 
residuals beginning on May 1, 2008, and for a rating 
evaluation in excess of 30 percent for the service-connected 
right knee replacement residuals beginning on July 1, 2009, 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  For the period prior to March 14, 2007, the service-
connected left knee reconstruction residuals is not shown to 
have been manifested by ankylosis, instability or a 
functional loss due to pain with flexion restricted to 45 
degrees or less or extension restricted to 10 degrees or 
more.  

2.  For the period prior to January 18, 2008, the service-
connected right knee medial meniscectomy residuals is shown 
to have been productive of a disability picture manifested by 
a functional loss due to pain that more nearly approximates 
that of a restriction of extension to 20 degrees; a 
functional loss due to pain with flexion restriction to 60 
degrees or less is not demonstrated.  

3.  For the period beginning on January 18, 2008 to May 28, 
2008, the service-connected right knee medial meniscectomy 
residuals is not shown to be manifested by ankylosis, 
instability or a functional loss due to pain with extension 
restricted to 30 degrees or more or flexion restricted to 60 
degrees or less.  




CONCLUSIONS OF LAW

1.  Prior to March 14, 2007, the criteria for the assignment 
of an evaluation in excess of 30 percent for the service-
connected left knee disability manifested by the residuals of 
a joint reconstruction are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, including Diagnostic Codes 
(Codes) 5003, 5055, 5260, 5261, 5262 (2008).  

2.  Prior to January 18, 2008, the criteria for the 
assignment of 30 percent rating for the service-connected 
right knee medial meniscectomy residuals are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.27, 4.40, 4.45, 4.71a, including Codes 5010, 
5257, 5259, 5260, 5261, 5262 (2008).  

3.  Prior to May 28, 2008, the criteria for the assignment of 
an evaluation in excess of 30 percent for the service-
connected right knee medial meniscectomy residuals are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.71a, including 
Codes 5010, 5257, 5259, 5260, 5261, 5262 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Notification to the Veteran has met all of the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) and 
related case law.  

As such, the Board finds that the matters decided below may 
be addressed at this time, without further remand, because 
any notice error was not prejudicial, and because the Veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  

VA notified the Veteran in November 2005 and June 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The May 2007 Statement of the Case (SOC) and June 2008 
correspondence informed the Veteran of the specific rating 
criteria which would provide a basis for increased rating 
regarding his service-connected knee disorders.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The June 2008 correspondence provided adequate notice of how 
effective dates are assigned.  

The claims was subsequently readjudicated in July 2007, 
November 2008, and January 2009 Supplemental SOCs (SSOCs).  
While the Veteran did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant he was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the notice 
provided cured any prejudice that may have been present.  


Factual Background

In September 1992, the RO granted service connection for left 
and right knee disabilities.  A 30 percent rating was 
assigned for status post left knee reconstruction, pursuant 
to Diagnostic Code (Code) 5055, effective on April 1, 1992.  

A 10 percent rating was assigned for the service-connected 
right knee condition, pursuant to Code 5259, effective on 
April 1, 1992.  

The Veteran more recently underwent a total left knee 
replacement procedure on March 14, 2007.  Later, on May 28, 
2008, his right knee was replaced.  Following the assignment 
of a temporary total rating, the left knee disability then 
was assigned a 30 percent rating on May 1, 2008.  

The service-connected right knee disability was assigned a 30 
percent rating that was made effective on July 1, 2009.  The 
RO later, as part of a November 2008 rating decision, 
assigned an effective date on January 18, 2008.  

A September 2004 VA outpatient treatment record shows that 
examination revealed no edema or instability.  Diffuse 
bilateral crepitus was present, as was full left knee range 
of motion.  On examination, the right knee showed a 5 to 10 
degrees flexion contracture and 130 degrees of flexion.  
Bilateral post traumatic arthritis was diagnosed.  

A May 2005 VA outpatient treatment record shows that the 
Veteran complained of having bilateral knee pain, worse on 
the left.  No swelling was present.  His range of motion was 
normal.  The X-ray studies showed significant degenerative 
arthritis of the knees.  

At a December 2005 VA orthopedic examination, the Veteran 
complained of having a dull chronic pain of his right knee.  
He complained of having bilateral knee pain and stiffness, 
worse in the left knee.  

A history of two left knee and one right knee surgeries was 
reported.  He denied any recent swelling, heat, redness or 
locking of either knee.  He also denied flare-ups but added 
pain was proportional to activity.  

While the Veteran was noted to be employed, he informed the 
examiner that pain affected certain work-related duties.  He 
denied that his knees affected his activities of daily 
living, but added he was unable to play golf like he would 
have liked.  

An examination of the right knee showed, albeit with pain, 
full extension and flexion to 115 degrees.  Also with pain, 
left knee extension was to 5 degrees and flexion was to 115 
degrees.  The indicated ranges of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
5/5 bilateral strength of both lower extremities was 
reported.  The left knee was slightly unstable, compared to 
the right.  The supplied diagnoses were those of severe 
degenerative joint disease of the left and right knee, both 
worse in the medical joint line.  

A December 2005 lay statement submitted by a manager 
associated with the Veteran's employer reports that, while 
the Veteran's knee problems did not preclude him from 
performing his employment duties, they did cause him to slow 
down in the execution of certain tasks, such as extended 
periods of standing and heavy lifting.  

A January 2006 private medical outpatient treatment record 
shows that the Veteran complained of pain after vigorous 
activity.  An examination showed quad atrophy on the left 
more so than on the right.  He had a full range of motion of 
the knees, with no instability.  Mild left knee effusion was 
present.  The X-ray studies of the knees showed severe 
tricompartmental osteoarthritis of the knees.  

A July 2006 VA outpatient treatment record includes a 
diagnosis of bilateral gonarthrosis.  An examination showed 
bilateral tenderness, especially on the left side.  Bone-on-
bone medial compartment arthritis was shown on X-ray 
examination.  The Veteran was injected at time with both pain 
medications and steroids.  

A VA discharge summary shows that the Veteran underwent left 
knee replacement surgery on March 14, 2007.  

A July 2007 VA outpatient note shows that the Veteran's 
recently replaced left knee was shown to be doing 
"excellent," with minimal swelling, no effusion, and range 
of motion from 5 to 100 degrees.  No pain was reported.  

A January 18, 2008, VA outpatient treatment record shows that 
the Veteran was seen for follow up for his total knee 
replacement of the left knee and for his degenerative joint 
disease on the right.  He had returned to playing golf and 
was using a stationary bike.  Left knee range of motion was 
from 0 to 120 degrees.  

The Veteran's right knee had range of motion from 20 to 110 
degrees; instability was not present.  The Veteran was 
scheduled for a knee replacement at that time.  

A June 2008 VA discharge summary shows that the Veteran 
underwent right knee replacement surgery on May 28, 2008.  

A September 2008 VA outpatient medical record reveals that 
the Veteran's right knee replacement was doing "quite 
well."  He denied pain, and range of motion continued to 
improve.  

A VA outpatient treatment record dated in January 2009 shows 
that the Veteran was seen for follow up treatment following 
his bilateral knee replacement procedures.  Knee flexion 
finding was 100 degrees on the left side and 90 degrees on 
the right.  The Veteran denied taking pain medications for 
months.  

The Veteran testified that he had difficulty going to the 
bathroom as well as going up steps.  See page five of hearing 
transcript (transcript).  He also complained of pain and 
lethargy.  See page six of transcript.  The Veteran added 
that he last worked in March 2007, just prior to his left 
knee replacement.  See page 13 of transcript.  


Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

As noted, the service-connected left knee disability has been 
primarily rated (other than when rated following his March 
14, 2007, total knee replacement procedure) as 30 percent 
disabling under 38 C.F.R. § , 4.71a, Code 5055 (2008).  

The service-connected right knee disability was primarily 
rated 10 percent disabling prior to January 18, 2008 (under 
Codes including 5259 and 5260), and 30 percent from January 
18, 2008 based on an actual restriction of extension to 20 
degrees noted on that date.  As noted, the right knee 
disability was assigned a temporary total rating on May 28, 
2008, when he underwent a total knee replacement procedure.  

The rating criteria of Code 5055 are as follows:  A rating of 
100 percent is assigned for one year following implantation 
of prosthesis.  A rating of 60 percent is assignable with 
chronic residuals consisting of severe painful motion or 
weakness.  A rating of 30 percent is the minimum rating; 
however, intermediate degrees of residual weakness, pain or 
limitation of motion may be rated by analogy to Codes 5256, 
5261 or 5262.  

Under 38 C.F.R. § 4.71a, Code 5256 higher evaluations are 
warranted for varying degrees of ankylosis of the knee.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, 
however, there is no objective evidence that either 
artificial knee is ankylosed.  

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  If extension is limited to 15 
degrees, a 20 percent rating is in order.  If extension of 
the knee is limited to 20 degrees, a 30 percent rating is in 
order.  If extension of the knee is limited to 30 degrees, a 
40 percent rating is in order.  38 C.F.R. § 4.71a, Code 5261.  

If flexion of the knee is limited to 45 degrees, a 10 percent 
rating is in order.  If flexion of the knee is limited to 30 
degrees, a 20 percent rating is in order.  If flexion of the 
knee is limited to 15 degrees, a 30 percent rating is in 
order.  38 C.F.R. § 4.71a, Code 5260.  There is no schedular 
rating greater than 30 percent for limitation of flexion, 
under Code 5260.  

For reference, normal range of motion of the knee is flexion 
to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

Under Code 5257, impairment of the knee, manifested by 
recurrent subluxation or lateral instability, will be rated 
as 10 percent disabling when slight, as 20 percent disabling 
when moderate, and as 30 percent when severe.  38 C.F.R. 
§ 4.71a.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have ratings for limitation of motion 
under Code 5260 (limitation of flexion) and/or Code 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under Code 5257.  

The medical evidence shows that the Veteran does not have 
clinically observed symptoms associated with Code 5256 
(ankylosis), Code 5257 (subluxation or lateral instability), 
Code 5258 (dislocated semilunar cartilage), Code 5259 
(removal of semilunar cartilage), or Code 5262 (impairment of 
tibia and fibula).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  


Analysis

Left Knee Reconstruction Residuals - Higher than 30 Percent 
Prior to March 14, 2007

For the period prior to March 14, 2007, on review of the 
evidence, the Board finds that the criteria for a higher 
rating under Code 5055 are not met, as there is no showing 
that the Veteran underwent an actual total left knee 
replacement prior to May 2007.  In addition, neither the 
medical evidence, nor the lay assertions of the Veteran, 
reflect a level of pain and weakness that would warrant the 
assignment of a rating higher than currently assigned 30 
percent.  

As the higher rating is not applicable under Code 5055, the 
Board must consider whether a rating higher than 30 percent 
is appropriate under any other criteria relating to 
disability of the knee.  

During this pertinent period, the demonstrated extension of 
his left knee even with his complaints of pain was not 
restricted to worse than 5 degrees.  See December 2005 VA 
examination report.  Flexion even with consideration of his 
complaints of pain on movement was not shown to be limited to 
less than 100 degrees.  Id.  

The VA examiner in December 2005 noted that the range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use 
testing.  There also was not showing of any instability.  

On this record, the Board finds that, for the period prior to 
March 14, 2007, the criteria for a rating in excess of 30 
percent for the service-connected left knee disability are 
not met.  


Right Knee Medial Meniscectomy Residuals -Higher than 10 
Percent
Prior to January 18, 2008

For the period prior to January 18, 2008, the evidence of 
record shows that the Veteran experienced significant levels 
of pain and weakness of the right knee with some degree of 
functional loss due to the degenerative joint disease of the 
left knee.  

The medical evidence, to include VA and private outpatient 
treatment records as well as the December 2005 VA orthopedic 
examination report, shows that the right knee disability 
picture more closely resembled that of a functional loss with 
a restriction of extension to 20 degrees beginning in 
December 2004.  Accordingly, the 30 percent rating is 
assignable beginning Lay 2005 VA outpatient treatment 
records, the December 2005 VA examination report, and the 
January 2006 private medical record.  

There is no evidence in these respective medical records that 
the Veteran's flexion of the right knee was limited to 30 
degrees, or that his extension of the right knee is limited 
to 15 degrees on a functional basis.  In the course of the 
December 2005 VA examination the examiner commented that no 
additional limitation was brought about by either pain, 
fatigue, weakness, or lack of endurance.  In view of this 
fact, there is no schedular basis for an increased evaluation 
due to limitation of motion under DeLuca.  

As to entitlement to a separate ratings for instability and 
painful motion, the record is devoid of objective evidence of 
recurrent subluxation or lateral instability.  The respective 
examiners in September 2004 and January 2006 specifically 
found no instability.  In the absence of such specific 
findings, separate ratings under Code 5257 and limitation of 
motion for the period prior to January 18, 2008, were not 
warranted.  

In reaching the above conclusions, the Board has not 
overlooked the Veteran's statements to the pertinent 
clinicians, or his testimony to the local hearing officer in 
March 2007.  A 10 percent evaluation has been awarded based 
upon the pain the Veteran has described in his right knee.  
The medical findings, however, do not establish that he meets 
the criteria for an evaluation in excess of 10 percent, for 
the reasons discussed above.  


Right Knee Medial Meniscectomy Residuals - Excess of 30 
Percent
Prior to May 28, 2008

For the pertinent period prior to May 28, 2008, based on the 
pertinent evidence of record, a rating in excess of 30 
percent is not warranted.  

As noted, the RO, as part of a November 2008 rating decision 
assigned a 30 percent rating for the right knee disability, 
effective on January 18, 2008.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 30 percent for the 
service-connected right knee medial meniscectomy residuals 
for the period from January 18, 2008, to May 28, 2008 [the 
date on which the Veteran underwent right knee total 
replacement].  

With the above criteria in mind, a review of the medical 
evidence, to include VA and private medical records, fails to 
include any which provide a showing that the Veteran's right 
knee disability was either ankylosed (Code 5256), had 
extension limited to 30 degrees (Code 5261), or demonstrated 
impairment of the tibia and fibula manifested by nonunion 
(Code 5262).  Accordingly, a disability evaluation in excess 
of 30 percent for the Veteran's right knee disability was not 
in order for the period prior to May 28, 2008.  

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  

Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
(other than the obvious periods of recuperation following his 
left and right knee replacement procedures, respectively in 
March 2007 and May 2008) due to the service-connected 
bilateral knee disabilities alone, or frequent periods of 
hospitalization.  

With respect to hospitalization, other than for the surgeries 
there has been none.  While employment has clearly been made 
more difficult by the Veteran's bilateral knee problems, this 
alone does not present an exceptional or unusual disability 
picture.  For these reasons, the Board finds that referral of 
the Veteran's left or right knee disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  



ORDER

An increased rating in excess of 30 percent for the service-
connected left knee replacement residuals for the period 
prior to March 14, 2007, is denied.  

An increased rating of 30 percent for the service-connected 
right knee medial meniscectomy residuals prior to January 18, 
2008, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased rating in excess of 30 percent for the service-
connected right knee medial meniscectomy residuals prior to 
May 28, 2008, is denied.  



REMAND

As to the claim for a rating in excess of 30 percent for left 
knee replacement residuals from May 1, 2008 (essentially the 
period of time after which the temporary total evaluation of 
100 percent was in effect following his March 14, 2007, total 
left knee replacement procedure), the Board notes that the 
most recent VA examination of the Veteran's left knee is 
dated in December 2005.  

Similarly, the same is true as pertaining to the Veteran's 
claim for a rating in excess of 30 percent for right knee 
replacement residuals from July 1, 2009 (essentially the 
period of time after which the temporary total evaluation of 
100 percent was in effect following his May 28, 2008, total 
right knee replacement procedure).  

Since those respective periods, including in the course of 
his July 2009 hearing, the Veteran has asserted that his 
knees had worsened.  When a veteran alleges that his service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity).  

Hence, the Veteran should be scheduled for a new examination.  
Of significant note, a contemporaneous VA examination is 
necessary here in that the Veteran has not been afforded such 
an examination subsequent to either his March 2007 or May 
2008 knee replacement procedures.  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding records of treatment and/or 
evaluation of the Veteran's bilateral knee disorders.  

Hence, the RO should attempt to obtain all outstanding 
pertinent medical records dated since January 2009, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2008) 
as regards requests for records from Federal facilities.  

Accordingly, this remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran's bilateral 
knees from January 2009 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The Veteran should be scheduled for 
an orthopedic examination to determine 
the nature and extent of his left and 
right knee disabilities.  The claims 
folder and a copy of this remand should 
be made available to the examiner.  The 
examiner should fully describe the 
manifestations of the Veteran's left and 
right knee disabilities and assess any 
complaints of pain and weakness.  

The examiner should indicate whether the 
Veteran experiences chronic residuals of 
severe painful motion or weakness in the 
left and/or right knee as the result of 
the total knee replacement.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 30 percent for the 
left knee replacement residuals from May 
1, 2008, and for the claim for a rating 
in excess of 30 percent for the right 
knee replacement residuals from July 1, 
2009.  If any benefit remains denied, 
then the RO should provide the Veteran 
and his representative with a 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


